Citation Nr: 0505774	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-36 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for aid and attendance, for the purpose of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

 
ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964.  He died in January 1997.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to special monthly 
compensation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  

Although the veteran is deceased, in December 2002 the RO 
adjudicated a claim for entitlement to special monthly 
compensation based upon the need for aid and attendance 
without consideration of 38 U.S.C.A. § 5121 and 38 C.F.R. 
§ 3.1000.  Upon remand, the RO must readjudicate this claim 
applying the proper law and regulation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Additionally, the appellant must be provided adequate notice 
in compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) as to the issue of entitlement to special monthly 
compensation based upon the need for aid and attendance, for 
the purpose of accrued benefits.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004).  

Accordingly, the claim is REMANDED for the following:

1.  Inform the appellant about (1) the 
information and evidence not of record that 
is necessary to substantiate the claim of 
entitlement to special monthly compensation 
based upon the need for aid and attendance, 
for the purpose of accrued benefits; (2) the 
information and evidence that VA will seek 
to obtain on her behalf; (3) the information 
or evidence that she is expected to provide; 
and (4) request or tell her to provide any 
evidence in her possession that pertains to 
the claim.  A copy of this notification must 
be associated with the claims folder.  

2.  Then, readjudicate the claim of 
entitlement to special monthly 
compensation based upon the need for aid 
and attendance for the purpose of accrued 
benefits, with application of all 
appropriate laws and regulations, 
including 38 U.S.C.A. § 5121 and 
38 C.F.R. § 3.1000, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim on appeal 
remains adverse to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

